Case 1:19-cv-02188-UNA Document 6 Filed 08/13/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA AUG 13 2019

Clerk, U.S. District & Bankruptcy

DALE B. ADAMS, ) Courts for the District of Columbia
Plaintiff,
V. Civil Action No. 19-2188 (UNA)
UNITED STATES DEPARTMENT
OF THE ARMY, et al., )
Defendants.
ORDER

For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that the plaintiff's application to proceed in forma pauperis [2] is
GRANTED; it is

FURTHER ORDERED that the plaintiffs motion for a preliminary injunction [3] and
motion for service of process [4] are DENIED WITHOUT PREJUDICE; and it is

FURTHER ORDERED that the complaint, as amended, and this civil action are
DISMISSED WITHOUT PREJUDICE.

This is a final appealable Order. See Fed. R. App. P. 4(a).

SO ORDERED.

United States District Judge

 

DATE: August \2 , 2019
